DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “the MSC mode” in line 11; it should be changed to “an MSC mode”.  
Claim 15 recites “the PTP mode” in line 14; it should be changed to “a PTP mode”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 is directed to a program claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araida (JP2007148802A, cited by applicant, English translation attached).

As to claim 1, Araida discloses an imaging device (Fig.1: digital video camera) comprising: 
a control unit (Fig.1: CPU 712) configured to execute switching processing on a communication mode between a picture transfer protocol (PTP) mode that is a communication mode according to a PTP ([0034]: digital video camera is configured to communicate with an external device by using PTP in the still image transfer mode), and a mass storage class (MSC) mode that is a communication mode according to an MSC ([0055]: the digital video camera communicates with an external device by using the MSC when the setting mode is the moving image transfer mode) ([0050]: the digital video camera switches from PTP to MSC. [0055]: switching processing from MSC to PTP), wherein 
the control unit 

executes switching processing from the MSC mode to the PTP mode in a case where it is determined that a mode switching condition that is pre-defined is satisfied ([0060]: “Upon receiving the MSC command, the digital video camera performs a bus reset process. After that, the digital video camera reconfigures the communication mode and switches the protocol setting of the digital video camera from MSC to PTP”. Receiving the MSC command from the PC and performing bus reset process correspond to the claimed mode switching condition). 

As to claim 9, Araida discloses the imaging device according to claim 1, wherein 
the control unit, in a case where it is detected that the mode switching condition is satisfied, stops MSC mode communication with a host device connected via a communication unit ([0060]: “Upon receiving the MSC command, the digital video camera performs a bus reset process”. Performing the bus reset process corresponds to the stopping MSC mode communication. Fig.1: digital interface (D-I/F) 711 corresponds to the claimed communication unit), and performs response transmission of device information indicating that a device is capable of PTP communication in response to reception of a device information acquisition request accompanying PTP connection from the host device ([0036]: when the digital video camera is connected to the PC, the PC issues a GetDeviceInfo command to the digital video camera; the digital video camera returns information (VideoInfo Dataset) such as its own device type to the PC).  

As to claim 14, Araida discloses a mode control method to be executed in an imaging device (Fig.1: digital video camera), wherein the imaging device comprises:
a control unit (Fig.1: CPU 712) configured to execute switching processing on a communication mode between a picture transfer protocol (PTP) mode that is a communication mode according to a PTP ([0034]: digital video camera is configured to communicate with an external device by using PTP in the still image transfer mode), and a mass storage class (MSC) mode that is a communication mode according to an MSC ([0055]: the digital video camera communicates with an external device by using the MSC when the setting mode is the moving image transfer mode) ([0050]: the digital video camera switches from PTP to MSC. [0055]: switching processing from MSC to PTP), and
the control unit verifies a communication status in the MSC mode ([0055]: “the digital video camera communicates with an external device by using the MSC when the setting mode is the moving image transfer mode”. In this process, the step of verifying the communication status in the MSC mode is inherently included before the communication can be performed using MSC or performing switching processing), and
executes switching processing from the MSC mode to the PTP mode in a case where it is determined that a pre-defined mode switching condition is satisfied ([0060]: “Upon receiving the MSC command, the digital video camera performs a bus reset process. After that, the digital video camera reconfigures the communication mode and switches the protocol setting of the digital video camera from MSC to PTP”. Receiving the MSC command from the PC and performing bus reset process correspond to the claimed mode switching condition).

As to claim 16, Araida discloses a program for executing mode control processing ([0015]: a program) in an imaging device (Fig.1: digital video camera), wherein 
the imaging device comprises:
a control unit (Fig.1: CPU 712) configured to execute switching processing on a communication mode between a picture transfer protocol (PTP) mode that is a communication mode according to a PTP ([0034]: digital video camera is configured to communicate with an external device by using PTP in the still image transfer mode), and a mass storage class (MSC) mode that is a communication mode according to an MSC ([0055]: the digital video camera communicates with an external device by using the MSC when the setting mode is the moving image transfer mode) ([0050]: the digital video camera switches from PTP to MSC. [0055]: switching processing from MSC to PTP), and
the program causes the control unit to execute:
processing for verifying a communication status in the MSC mode ([0055]: “the digital video camera communicates with an external device by using the MSC when the setting mode is the moving image transfer mode”. In this process, the step of verifying the communication status in the MSC mode is inherently included before the communication can be performed using MSC or performing switching processing); and 
switching processing from the MSC mode to the PTP mode in a case where it is determined that a pre-defined mode switching condition is satisfied ([0060]: “Upon receiving the MSC command, the digital video camera performs a bus reset process. After that, the digital video camera reconfigures the communication mode and switches the protocol setting of the digital video camera from MSC to PTP”. Receiving the MSC command from the PC and performing bus reset process correspond to the claimed mode switching condition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araida (JP2007148802A, cited by applicant, English translation attached) in view of Takashima (WO2005001701A1, English translation attached).

As to claims 2 and 3, Araida discloses the imaging device according to claim 1. It fails to disclose the mode switching condition is a communication status confirmation that communication processing by the MSC mode has not been executed for a specified time (Tth1) or longer after switching from the PTP mode to the MSC mode, or for a specified time (Tth2) or longer after most recent communication in the MSC mode, and 
the control unit executes switching processing from the MSC mode to the PTP mode in a case where the communication status confirmation is performed.
However, Takashima teaches a communication status confirmation that communication processing by the MSC mode has not been executed for a specified time or longer, and the control unit executes termination processing of the MSC mode ([0097]: when confirming that no command is received after a predetermined time duration, the communication between the digital camera 110 and the external device 300 in the mass storage class is terminated).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Araida with the teaching of Takashima such that the mode switching condition is a communication status confirmation that communication processing by the MSC mode has not been executed for a specified time (Tth1) or longer after switching from the PTP mode to the MSC mode, or for a specified time (Tth2) or longer after most recent communication in the MSC mode, and the control unit executes switching processing from the MSC mode to the PTP mode in a case where the communication status confirmation is performed, so as to set up the communication mode automatically, without a user’s complicated operation ([0011]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araida (JP2007148802A, cited by applicant, English translation attached) in view of Kurosawa (JP2007288265A, cited by applicant, English translation attached).

As to claim 6, Araida discloses the imaging device according to claim 1, wherein the MSC mode is an image transfer mode in which the host device accesses a storage unit of the imaging device to acquire a captured image ([0028]: the audio attached moving image data file is stored on the memory card 715, and transferred to the external device using MSC as the protocol). 
Araida fails to disclose the PTP mode is an image capture mode for executing image capturing by inputting an imaging control signal according to a PTP protocol, from a host device connected with the imaging device.
However, Kurosawa teaches the PTP mode is an image capture mode for executing image capturing by inputting an imaging control signal according to a PTP protocol ([0115]: the camera control command is realized by issuing the PTP command corresponding to the camera control command to the camera 110 via the external IF control unit).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to modify Araida with the teaching of Kurosawa such that the PTP mode is an image capture mode for executing image capturing by inputting an imaging control signal according to a PTP protocol, from a host device connected with the imaging device, so as to allow efficient switching in between different communication modes.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araida (JP2007148802A, cited by applicant, English translation attached) in view of Tebay et al. (US 2013/0318214 A1).

As to claim 7, Araida discloses the imaging device according to claim 1, wherein the control unit executes processing for switching communication with an external device from the PTP mode to the MSC mode ([0050]: the digital video camera performs the bus reset process and the protocol setting of the digital camera switches from PTP to MSC. [0053]: upon receiving the descriptor, the PC switches the protocol setting of the PC from PTP to MSC. [0054]: the digital video camera can perform filed transfer processing in response to a request from the PC side using the MSC). 
It fails to disclose the imaging device is a component of a camera-mounted drone, and the control unit executes processing for switching communication with a drone-main-body control device from the PTP mode to the MSC mode.
However, Tebay et al. teaches a drone having a camera mounted thereon ([0048]: UAV 10. Figs.1, 3 and 4: the data transfer system 20 of the UAV 10 includes at least one camera 108).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Araida with the teaching of Tebay et al. to have the imaging device mounted on a drone, and the control unit executes processing for switching communication with a drone-main-body control device from the PTP mode to the MSC mode, so as to apply the communication device and the data transfer method onto a wide range of various devices. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araida (JP2007148802A, cited by applicant, English translation attached) in view of Tebay et al. (US 2013/0318214 A1) as applied to claim 7 above, and further in view of Kurosawa (JP2007288265A, cited by applicant, English translation attached).

As to claim 8, Araida in view of Tebay et al. discloses the imaging device according to claim 7, wherein the imaging device executes transfer processing on a captured image to the drone-main-body control device in the MSC mode (Araida: [0028]: the audio attached moving image data file is stored on the memory card 715, and transferred to the external device using MSC as the protocol).
The above combination fails to disclose the imaging device inputs an imaging control command from the drone-main-body control device, to execute image capturing in the PTP mode.
However, Kurosawa teaches inputting an imaging control command to execute image capturing in the PTP mode ([0115]: the camera control command is realized by issuing the PTP command corresponding to the camera control command to the camera 110 via the external IF control unit).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to modify the combination of Araida and Tebay et al. with the teaching of Kurosawa such that the imaging device inputs an imaging control command from the drone-main-body control device, to execute image capturing in the PTP mode, so as to allow efficient switching in between different communication modes.

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tebay et al. (US 2013/0318214 A1) in view of Araida (JP2007148802A, cited by applicant, English translation attached).

As to claim 10, Tebay et al. discloses a camera-mounted drone ([0048]: UAV 10. Figs.1, 3 and 4: the data transfer system 20 of the UAV 10 includes at least one camera 108) comprising: 
a drone-main-body control device (Fig.1: signal concentrators 106 and 110) configured to execute flight control of a drone (Fig.2B; [0050]: the single board computer 314 comprises a processor 316, a memory 318, a bridge 320 and a network controller 322. Although it is not expressly disclosed that the single board computer 314 executes flight control of the UAV, it is inherent that a control unit needs to be present in order to operate the UAV to perform its designed functions) and imaging control for a camera (Fig.2B; [0050]: camera controller 310) connected via a communication unit (Fig.2B; [0050]: the camera connector 312 corresponds to the claimed communication unit. The camera is connected to the camera interface board 308 via camera connector 312); and
a camera (Figs.1, 3 and 4: camera 108) configured to execute image capturing in response to an input command from the drone-main-body control device ([0052]: “Whilst on a reconnaissance mission, images are captured from the camera 108 and each image is geolocated”), wherein 
the camera has a camera control unit (Fig.2B; [0050]: camera controller 310).
Tebay et al. fails to disclose the camera control unit configured to execute switching processing on a communication mode between a PTP mode that is a communication mode according to a picture transfer protocol (PTP), and an MSC mode that is a communication mode according to a mass storage class (MSC), and 
the camera control unit verifies a communication status in the MSC mode, and executes switching processing from the MSC mode to the PTP mode in a case where it is determined that a mode switching condition that is pre-defined is satisfied. 
However, Araida teaches the camera control unit (Fig.1: CPU 712) configured to execute switching processing on a communication mode between a PTP mode that is a communication mode according to a picture transfer protocol (PTP) ([0034]: digital video camera is configured to communicate with an external device by using PTP in the still image transfer mode), and an MSC mode that is a communication mode according to a mass storage class (MSC) ([0055]: the digital video camera communicates with an external device by using the MSC when the setting mode is the moving image transfer mode) ([0050]: the digital video camera switches from PTP to MSC. [0055]: switching processing from MSC to PTP), and 
the camera control unit verifies a communication status in the MSC mode ([0055]: “the digital video camera communicates with an external device by using the MSC when the setting mode is the moving image transfer mode”. In this process, the step of verifying the communication status in the MSC mode is inherently included before the communication can be performed using MSC or performing switching processing), and executes switching processing from the MSC mode to the PTP mode in a case where it is determined that a mode switching condition that is pre-defined is satisfied ([0060]: “Upon receiving the MSC command, the digital video camera performs a bus reset process. After that, the digital video camera reconfigures the communication mode and switches the protocol setting of the digital video camera from MSC to PTP”. Receiving the MSC command from the PC and performing bus reset process correspond to the claimed mode switching condition).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tebay et al. with the teaching of Araida to have a camera control unit configured to execute switching processing on a communication mode between a PTP mode that is a communication mode according to a picture transfer protocol (PTP), and an MSC mode that is a communication mode according to a mass storage class (MSC), and the camera control unit verifies a communication status in the MSC mode, and executes switching processing from the MSC mode to the PTP mode in a case where it is determined that a mode switching condition that is pre-defined is satisfied, so as to provide a communication device capable of reliably setting a protocol desired by a user and switching to an appropriate protocol without knowing the characteristics of the protocol ([0012]), thereby making the device more convenient to use.

As to claim 15, Tebay et al. discloses a mode control method to be executed in a camera-mounted drone ([0048]: UAV 10. Figs.1, 3 and 4: the data transfer system 20 of the UAV 10 includes at least one camera 108), wherein
the camera-mounted drone comprises:
a drone-main-body control device (Fig.1: signal concentrators 106 and 110) configured to execute flight control of a drone (Fig.2B; [0050]: the single board computer 314 comprises a processor 316, a memory 318, a bridge 320 and a network controller 322. Although it is not expressly disclosed that the single board computer 314 executes flight control of the UAV, it is inherent that a control unit needs to be present in order to operate the UAV to perform its designed functions) and imaging control for a camera (Fig.2B; [0050]: camera controller 310) connected via a communication unit (Fig.2B; [0050]: the camera connector 312 corresponds to the claimed communication unit. The camera is connected to the camera interface board 308 via camera connector 312); and
a camera (Figs.1, 3 and 4: camera 108) configured to execute image capturing in response to an input command from the drone-main-body control device ([0052]: “Whilst on a reconnaissance mission, images are captured from the camera 108 and each image is geolocated”).
Tebay et al. fails to disclose the camera verifies a communication status in the MSC mode, and
executes switching processing from the MSC mode to the PTP mode in a case where it is determined that a pre-defined mode switching condition is satisfied.
However, Araida teaches the camera verifies a communication status in the MSC mode ([0055]: “the digital video camera communicates with an external device by using the MSC when the setting mode is the moving image transfer mode”. In this process, the step of verifying the communication status in the MSC mode is inherently included before the communication can be performed using MSC or performing switching processing), and
executes switching processing from the MSC mode to the PTP mode in a case where it is determined that a pre-defined mode switching condition is satisfied ([0060]: “Upon receiving the MSC command, the digital video camera performs a bus reset process. After that, the digital video camera reconfigures the communication mode and switches the protocol setting of the digital video camera from MSC to PTP”. Receiving the MSC command from the PC and performing bus reset process correspond to the claimed mode switching condition).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tebay et al. with the teaching of Araida such that the camera verifies a communication status in the MSC mode, and executes switching processing from the MSC mode to the PTP mode in a case where it is determined that a pre-defined mode switching condition is satisfied, so as to provide a communication device capable of reliably setting a protocol desired by a user and switching to an appropriate protocol without knowing the characteristics of the protocol ([0012]), thereby making the device more convenient to use.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tebay et al. (US 2013/0318214 A1) in view of Araida (JP2007148802A, cited by applicant, English translation attached) as applied to claim 10 above, and further in view of Takashima (WO2005001701A1, English translation attached).

As to claims 11 and 12, Tebay et al. in view of Araida discloses the camera-mounted drone according to claim 10. The above combination fails to disclose the mode switching condition is a communication status confirmation that communication processing by the MSC mode has not been executed For a specified time (Tth1) or longer after switching from the PTP mode to the MSC mode, or for a specified time (Tth2) or longer after most recent communication in the MSC mode, and 
the camera control unit executes switching processing from the MSC mode to the PTP mode in a case where the communication status confirmation is performed. 
However, Takashima teaches a communication status confirmation that communication processing by the MSC mode has not been executed for a specified time or longer, and the control unit executes termination processing of the MSC mode ([0097]: when confirming that no command is received after a predetermined time duration, the communication between the digital camera 110 and the external device 300 in the mass storage class is terminated).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tebay et al. and Araida with the teaching of Takashima such that the mode switching condition is a communication status confirmation that communication processing by the MSC mode has not been executed for a specified time (Tth1) or longer after switching from the PTP mode to the MSC mode, or for a specified time (Tth2) or longer after most recent communication in the MSC mode, and the camera control unit executes switching processing from the MSC mode to the PTP mode in a case where the communication status confirmation is performed, so as to set up the communication mode automatically, without a user’s complicated operation ([0011]).

Allowable Subject Matter
Claims 4, 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696